DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The cited reference is of record; therefore, no PTO-892 is attached.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the devices of claims 1, 13 and 17.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Song (US 2016/0433990)  teaches an organic light emitting display device, including: a substrate; a display unit disposed on the substrate; a light extraction reduction preventing layer disposed on the display unit; and an encapsulation layer disposed on the light extraction reduction preventing layer (paragraph 12). The encapsulation layer is disposed to cover display unit in order to protect the display unit. In order to form the encapsulation layer, the inorganic layers and the organic layers are alternately laminated (paragraph 59). The refractive index of the encapsulation layer including the inorganic layers and the organic layers have a value in the range of from about 1.5 to about 2.0.
Song fails to teach the capping layer and organic layer/ inorganic layer combination with the required refractive index or composition as required by the above independent claims.
Song fails to teach, suggest or offer guidance that would render obvious the modification of the device to arrive at the limitations of the above independent claims.
Claims 1-20 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786